EXHIBIT 27
LAURA SANKO




August 25, 2018




To Wh om it May Con cern:

My name is Laura Sanko and I am a television host and reporter for FOX Sports and the UFC. I
am 35 years old and have a husband and a 4 year old son. I am writing this letter to convey
my opinion of Michael Cohen’s personal character. Like much of the nation, I have been
following his legal situation for many months and I am aware of the charges against him.
However, unlike most people observing these events, I have the unique perspective of
knowing Michael on a personal level.

I first met Michael in 2008 when I moved to New York, NY. I was only 25 years old and I had
never lived outside of my hometown of Kansas City. At the time, I was a partner in a start-up
company and was the only person on our team who relocated to NY. In short, I was a young
woman trying to navigate a very intimidating city on her own. I was introduced to Michael
Cohen through a mutual friend while we were both attending an industry function. We had a
long, friendly conversation and from that moment on, Michael became one of the most
reliable and generous resources I had in New York. He jokingly nicknamed me “Kansas” and
for years, it would bring a smile to my face when he would see me and say, “Hey, Kansas!
What’s up, kid?”.

Throughout my time living in New York, and even after I moved home to Kansas City, Michael
has been nothing but generous, kind, loyal and respectful to me. I have never been in a
position to be able to return any of his kindnesses. He has helped me in countless ways
professionally, taken time out of his crazy schedule to advise me, and at every turn, gone out
of his way to show kindness to me simply because he wanted to do whatever he could for a
friend. He has never asked for anything in return.
In early 2016, I called Michael to say, “hi” and catch up. He asked me what I was doing
professionally and I told him I was trying to pursue a career in sports television, particularly with
FOX Sports and the UFC, but that I wasn’t sure to go about it. In true Michael fashion, he
immediately began giving me advice on how I might be able to get my foot in the door with
those organizations. Despite the fact that I could do absolutely nothing to return the favor,
Michael made several introductions on my behalf and played a key role in launching the
television career that is now a huge part of my life. I will forever be grateful to him.

Beyond my own personal interactions with him, I have had several opportunities to observe
how Michael treats those around him. From the receptionist at his office to some of the most
influential business leaders in the nation, Michael is beloved by many and deservedly so. He is
a dedicated father and husband whose face lights up when he describes his son playing
baseball and when he’s telling you how stunningly beautiful his wife and daughter are.

I respectfully ask that you consider Michael’s family and friends when deliberating over his
case. He is a loving father, an exemplary husband, and an incredibly generous friend who
has been caught in a maelstrom which is, in my opinion, being fueled by forces operating
outside the ideals of justice. If you would like any further information from me, I can be
reached at




Res p ect fully,




Laur a S anko




2
